                Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                               Page 1 of 33


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW HAMPSHIRE

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Capital City Public Charter School

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  270 Loudon Rd.
                                  Concord, NH 03301
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Merrimack                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                       Page 2 of 33
Debtor    Capital City Public Charter School                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 8211

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                   Page 3 of 33
Debtor   Capital City Public Charter School                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                Page 4 of 33
Debtor    Capital City Public Charter School                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 22, 2021
                                                  MM / DD / YYYY


                             X   /s/ Stephanie Alicea                                                     Stephanie Alicea
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Director




18. Signature of attorney    X   /s/ Peter N. Tamposi                                                      Date March 22, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Peter N. Tamposi
                                 Printed name

                                 The Tamposi Law Group, P.C.
                                 Firm name

                                 159 Main St.
                                 Nashua, NH 03060
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      603-204-5513                 Email address      peter@thetamposilawgroup.com

                                 04931 NH
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
              Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                          Page 5 of 33




 Fill in this information to identify the case:

 Debtor name         Capital City Public Charter School

 United States Bankruptcy Court for the:            DISTRICT OF NEW HAMPSHIRE

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                    $140.00
       From 1/01/2021 to Filing Date
                                                                                                   Other    Donations


       For prior year:                                                                             Operating a business                               $148,030.00
       From 1/01/2020 to 12/31/2020                                                                         Contributions,
                                                                                                   Other    Revenue and Loans


       For year before that:                                                                       Operating a business                               $332,989.00
       From 1/01/2019 to 12/31/2019                                                                         Contributions and
                                                                                                   Other    Revenue

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                              Page 6 of 33
 Debtor       Capital City Public Charter School                                                        Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               UNITIL FITCHBURG GAS & ELECTRIC                             2.18.21                            $2,000.00               Secured debt
               285 JOHN FITCH HWY                                                                                                     Unsecured loan repayments
               Fitchburg, MA 01420
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                              Page 7 of 33
 Debtor        Capital City Public Charter School                                                           Case number (if known)



                Recipient's name and address                     Description of the gifts or contributions                  Dates given                         Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss          Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                Total amount or
                 the transfer?                                                                                                                               value
                 Address
       11.1.     The Tamposi Law Group, P.C.
                 159 Main St.
                 Nashua, NH 03060                                    Attorney Fees                                                                        $3,500.00

                 Email or website address
                 peter@thetamposilawgroup.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers            Total amount or
                                                                                                                         were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer           Total amount or
                Address                                          payments received or debts paid in exchange                was made                         value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                        Page 8 of 33
 Debtor      Capital City Public Charter School                                                         Case number (if known)




           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                             Page 9 of 33
 Debtor      Capital City Public Charter School                                                         Case number (if known)




          None

       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                             Page 10 of 33
 Debtor      Capital City Public Charter School                                                         Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    This is a non-profit with no                                                                      EIN:
             owners
                                                                                                               From-To


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       David A. Kreed, CPA                                                                                                        2018 and 2019
                    63 North State St.
                    Manchester, NH 03104

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Kasai Mumpini                                  64 Old Suncook Rd                                   Chair/Member
                                                      Concord, NH 03301

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Caroletta Alicea                               4 Stirrup Iron Road                                 Vice Chair/Acting Chair
                                                      Boscawen, NH 03303




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                        Page 11 of 33
 Debtor      Capital City Public Charter School                                                         Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Rhoda Hardy                                    217 Water Street                                    Secretary/Treasurer
                                                      Boscawen, NH 03303

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Lavinia Jackson                                4112 Bramblet Place                                 Service Learning Coordinator
                                                      Greensboro, NC 27407

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Normande Blake                                 143 Clothespin Bridge Rd.                           Voting Member
                                                      Webster, NH 03303

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Colleen Dour                                   50 Jackston St.                                     Voting Member
                                                      Boscawen, NH 03303



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                     Page 12 of 33
 Debtor      Capital City Public Charter School                                                         Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 22, 2021

 /s/ Stephanie Alicea                                                   Stephanie Alicea
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Director

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                   Page 13 of 33

 Fill in this information to identify the case:

 Debtor name         Capital City Public Charter School

 United States Bankruptcy Court for the:            DISTRICT OF NEW HAMPSHIRE

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Bank of America (Operating)                             Checking                        0593                                             $0.00




           3.2.     Bank of America (Payroll)                               Checking                        0603                                         $50.00




           3.3.     Bank of America (holding account)                       Checking                        0616                                         $50.00



                    Bank of American (Maintenance and
           3.4.     Improvement Account)                                    Checking                                                                         $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $100.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                   Page 14 of 33

 Debtor           Capital City Public Charter School                                              Case number (If known)
                  Name

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Security Deposit with Landlord (we are in default more than 4 months)                                                  $10,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                            $10,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 2,100.00   -                                0.00 = ....                 $2,100.00
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                             $2,100.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:          Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                            Page 15 of 33

 Debtor         Capital City Public Charter School                                            Case number (If known)
                Name


        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            All pesonal property used in school (see
            attached)                                                                $125,580.00                                      $125,280.00




 51.        Total of Part 8.                                                                                                      $125,280.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Student records for approximately 40 students                              Unknown                                           Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                              Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                       Page 16 of 33


Memo                              Purchase DatePurchase Description                         Account                       Est Value       Amount    Full Amount
001 - Educator Desks                2018-08-01 Educator Desks                               Desks                          $       180.00     14     $     2,520.00
002 - Grey Student Tables           2018-09-18 Heavy Student Tables                         Student Desks                  $       250.00       6    $     1,500.00
003 - Misc Rolling Chairs           2019-03-01 Orange, Black & Green Rolling Chairs         Student Chairs                 $       100.00     95     $     9,500.00
004 - Rolling Chairs                2018-09-18 Student & Faculty Rolling Chairs             Chairs                         $       100.00     42     $     4,200.00
006 - Student Tables                2018-09-18 Rolling Student Tables                       Student Tables                 $       300.00     15     $     4,500.00
007 - Convertible Bench Table       2019-02-01 Convertible Bench Table                      Bench                          $     1,000.00       3    $     3,000.00
008 - White Board                   2018-08-20 White Board                                  Teacher Equipment              $        15.00     25     $       375.00
009 - Seating Blocks                2018-07-13 Blocks on site for seating                   Student Seating                $       150.00     50     $     7,500.00
010 - Five Tier Folding Tower       2018-07-13 5-Tier Folding Glass Tower                   Display                        $       200.00       4    $       800.00
011 - Lighted Display Case          2018-07-13 Lighted Display Case                         Display                        $       350.00     10     $     3,500.00
012 - Printer - HP                  2018-07-13 Printer - HP                                 Student Use                    $       100.00       3    $       300.00
013 - Extension Cords               2018-07-13 Extension Cords                              Electrical Supplies            $        15.00     13     $       195.00
014 - Power Strip                   2018-07-13 Power Strips - used                          Electrical Supplies            $        15.00     20     $       300.00
015 - Polycom model 20100406 12     2018-03-15 Polycom model 20100406 12                    Communiations                  $       112.00     14     $     1,568.00
016 - Polycom model 20121212 12     2018-03-15 Polycom model 20121212 12                    Communiations                  $        75.00       1    $        75.00
017 - Polycom model 2010030402      2018-03-15 Polycom model 2010030402                     Communiations                  $        95.00       3    $       285.00
018 - Grandstream model GXP2000     2018-03-15 Grandstream model GXP2000 V2.0               Communiations                  $        50.00       5    $       250.00
019 - Grandstream GPX-2000          2018-03-15 Grandstream model GPX-2000                   Communiations                  $        20.00       3    $        60.00
020 - Metal Folding Chairs          2018-08-24 Metal Folding Chairs                         Student Seating                $        10.00     85     $       850.00
021 - Table Truck Flat Stacking     2018-08-24 Table Truck for Flat Stacking                Maintenance                    $       150.00       3    $       450.00
022 - Flat Bed Truck                2018-08-24 Table Truck for Flat Stacking                Maintenance                    $       525.00       2    $     1,050.00
023 - Books                         2018-07-30 Library Books                                Library                        $     5,318.00       1    $     5,318.00
024 - Conference Table              2018-08-23 Danish Conference Table                      Library                        $     4,300.00       1    $     4,300.00
025 - Teacher Books                 2018-08-20 Teacher Edition Textbooks & Reference Library                               $     2,000.00       1    $     2,000.00
026 - iPad 9.7 Wifi                 2018-09-23 Wifi only iPad                               Student Computers              $       329.00     40     $    13,160.00 (See Sheet 2 for serial #'s)
027 - iPad Air Wifi                 2018-09-23 Student iPad                                 Student Computers              $       349.00       2    $       698.00 (See Sheet 2 for serial #'s)
028 - iPad Cellular + Wifi          2018-08-10 Teacher iPad                                 Teacher Equipment              $       429.00       5    $     2,145.00 (See Sheet 2 for serial #'s)
029 - Apple Pencil                  2018-09-23 Apple Pencil use with iPad                   Student Computers              $        99.00     40     $     3,960.00
031 - Grey & Black Chair            2020-03-09 Hotel comfy chair with wooden peg legs       Seating                        $       145.00       8    $     1,160.00
032 - Wood & Wrought Iron Table     2020-03-23 Small Tables with wrought iron               Display                        $       195.25     20     $     3,905.00
033 - Wooden Box Table              2020-03-23 Wooden box tables                            Display                        $        50.00     15     $       750.00
034 - Leath Ottoman                 2020-03-23 Brown Leather Ottoman                        Seating                        $       125.00       5    $       625.00
035 - 3-Tier Rolling Display        2018-07-13 Dark & Light Brown Displays                  Display                        $       372.99       8    $     2,983.92
036 - 4-Tier Rolling Display        2018-07-13 Dark & Light Brown Displays                  Display                        $       413.99     12     $     4,967.88
037 - Orange & Gold Chair           2020-03-09 Hotel comfy chair with ottoman               Seating                        $       205.00       8    $     1,640.00
038 - Surge Protector               2018-07-13 Black, White and Grey Surge Protectors Electrical Supplies                  $        19.99     10     $       199.90
039 - Small Surge Protectors        2018-09-25 Small surge protectors various colors mostly Electrical Supplies            $         9.99     15     $       149.85
040 - USB Charging Station          2018-09-23 4-12 Port Charging Stations                  Electrical Supplies            $        34.99       8    $       279.92
041 - 16 outlet Power Strip         2018-12-13 Power Strip for iPad Charging                Electrical Supplies            $        49.99       5    $       249.95
042 - White Desk                    2019-07-15 Large Work Desk                              Library                        $       450.00       2    $       900.00
043 - 3 Foot Fabric Seat Bench      2020-03-15 Brown and wooden fabric bench                Seating                        $        70.00     12     $       840.00
044 - 4 Foot Fabric Seat Bench      2020-03-15 Brown and wooden fabric bench                Seating                        $        70.00     12     $       840.00
045 - White Work Table              2020-07-13 White tables with two legs                   Student Tables                 $       175.00       4    $       700.00
046 - Circle Wooden Table           2018-07-13 Circle wooden table                          Student Tables                 $       225.00       2    $       450.00
046 - Epson Projector               2018-05-21 Black Projector with Case                    Technology - Teacher Equipment $       300.00       4    $     1,200.00
046 - Sony Projector                2018-05-21 White Sony Projector                         Technology - Teacher Equipment $       325.00       1    $       325.00
047 - Sony (#2) Projector           2018-05-21 White Projector                              Technology - Teacher Equipment $       250.00       1    $       250.00
047 - Square Wooden Table           2018-07-13 Wheeled wooden tables                        Library                        $       215.99       8    $     1,727.92
048 - Low Square Wooden Table       2018-07-13 Wheeled wooden tables                        Library                        $       145.99       5    $       729.95
048 - Sanyo XGA Projector           2018-08-03 Projector                                    Technology - Teacher Equipment $       450.00       1    $       450.00
                                 Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                        Page 17 of 33


049 - Square Glass Tables                2019-07-15   Large Student tables - glass                 Student Tables                 $     423.99      5   $   2,119.95
050 - Small Square Glass Tables          2019-07-15   Small Student tables - glass                 Student Tables                 $     213.99      4   $     855.96
051 - Small Glass Tables                 2019-07-15   Small Student tables - glass                 Student Tables                 $     113.99      4   $     455.96
052 - Small Glass Tables                 2019-07-15   Small Student tables - glass                 Student Tables                 $     113.99      5   $     569.95
053 - 3-Tier Square Display              2018-07-13   Dark & Light Brown Displays                  Display                        $     232.99      5   $   1,164.95
054 - Presentation Cart                  2018-07-30   Classroom Presentation Cart                  Teacher Equipment              $     226.00      4   $     904.00
055 - Mortar & Pestle                    2018-07-30   For Science                                  Supplies                       $      17.00      8   $     136.00
056 - Microscope                         2018-07-30   Science Microscope                           Supplies                       $     276.99      3   $     830.97
057 - Gradyated (Sm) Cylinder            2018-07-30   Lab Test 22cm                                Supplies                       $       7.00     18   $     126.00
058 - Gradyated (Lg) Cylinder            2018-07-30   Lab Test 32cm                                Supplies                       $      12.00     18   $     216.00
059 - Student Printer                    2018-07-30   Black Large                                  Technology - Student Equipment $     179.00      3   $     537.00
060 - Overhead Projector                 2018-07-30   OH Projector - Student use                   Technology - Teacher Equipment $      75.00      2   $     150.00
061 - Document Camera                    2018-05-21   USB Document Camera                          Technology - Teacher Equipment $        -        2   $        -
062 - Mobi Responders                    2018-02-12   Responders for Student Use                   Technology - Student Equipment $     150.00     16   $   2,400.00
063 - Click Responders                   2018-05-21   Set of Responders                            Technology - Student Equipment $     250.00      1   $     250.00
064 - Artwork (sm) - Core Board          2017-11-03   Core Board Artwork Small                     Supplies                       $     450.00      1   $     450.00
065 - Artwork (Lg) - Core Board          2017-11-03   Core Board Artwork Medium                    Supplies                       $     650.00      1   $     650.00
065 - Artwork (Md) - Core Board          2017-11-03   Core Board Artwork Large                     Supplies                       $     550.00      1   $     550.00
066 - Toshiba Printer/Copier             2018-10-01   Core Board Artwork Medium                    Supplies                       $   1,100.00      1   $   1,100.00
067 - Misc School Supplies               2021-08-18   Writing Utensils, Erasers, Binders Etc.      Supplies                       $     875.00      1   $     875.00
068 - Misc School Paper                  2018-08-01   Construction, Printer, Drawing, Folders, etc Supplies                       $     300.00      1   $     300.00
069 - Misc Decorations                   2018-08-01   Posters, Picture Frames, Peel & Stick, etc. Supplies                                    1   200   $     200.00
070 - Microwave                          2021-10-19   Misc Microwaves                              Student and Teacher            $      50.00      5   $     250.00
071 - Piano                              2019-08-01   Student Piano                                Equipment                      $     400.00      1   $     400.00
072 - Television                         2018-08-01   Student and Teacher Televisions              Technology Equipment           $     125.00      7   $     875.00
073 - Signal Block Phone Case            2019-10-01   Student Phone holders                        Supplies                       $      10.00     39   $     390.00
074 - School Clothing                    2018-08-01   T-Shirts & Sweatshirts with CCCS             Inventory                      $      10.00     16   $     160.00
075 - Masks                              2019-06-01   School Logo Masks                            Inventory                      $       3.00      8   $      24.00
076 - Space Heater                       2019-12-01   Plug in Space Heater                         Equipment                      $      40.00      5   $     200.00
077 - Cordless Phone                     2018-08-01   Cordless Phone & Answering Machinge          Equipment                      $      40.00      1   $      40.00
078 - Americal Flag                      2018-07-01   American Flag                                Equipment                      $      30.00      2   $      60.00
079 - Patio Furniture                    2018-06-01   Patio Furniture                              Equipment                      $     100.00      1   $     100.00
080 - Rug                                2018-08-01   Rug to wip feet                              Equipment                      $      10.00      4   $      40.00
081 - ABC Rug                            2018-07-01   Library Rug                                  Equipment                      $      10.00      1   $      10.00
082 - Misc Clothing                      2019-10-01   Clothing, Blankets & Coats - Students        Supplies                       $     300.00      1   $     300.00
083 - Cleaning Supplies                  2018-07-01   Cleaners, Mops, Vaccumsm, Brooms, Rags,Supplies                             $     450.00      1   $     450.00
084 - Refrigerator                       2018-08-01   Small white Refrigerator                     Equipment                      $      75.00      1   $      75.00
085 - First Lego                         2019-09-01   Lego EV3's, Mat & Builds                     Student Use                    $     300.00      1   $     300.00
086 - Kareoke Speaker System             2019-08-01   Kareoke Bluetooth System with 2 MicrophoEquipment                           $     125.00      1   $     125.00
087 - Christmas Tree                     2018-10-01   Christmas Tree & Decorations                 Supplies                       $      75.00      1   $      75.00
088 - Stools                             2018-08-01   Stools for Teacher Instruction & PresentatioSupplies                        $      15.00      4   $      60.00
089 - Gaming Chair                       2018-12-01   Gaming System Red & Black Chair              Equipment                      $      50.00      1   $      50.00
090 - Playstation Gaming System          2018-10-04   PS3 with 4 controlers                        Technology - Student Equipment $     125.00      1   $     125.00
091 - Bissell SmartClean Robot Vaccum    2018-10-05   Robot - Waireless Vaccums                    Equipment                      $     189.99      2   $     379.98
092 - Century BOB XL with Base Unit      2019-10-06   Excersice equipment for students             Student Use                           325.99     1   $     325.99
093 - Indoor Basketball Game             2019-07-01   DoubleShot LifeTime Bball Arcade Game Student Use                                  303.99     1   $     303.99
094 - Amazon Echo Spot                   2019-08-01                                                Teacher Equipment                      69.99     1   $      69.99
095 - Art Supplies                       2018-07-01   Paint, brushes, etc                          Student Use                    $     275.00      1   $     275.00
096 - Macbook Pro - 2015-2017 Models     2019-09-01   Student Computers                            Student Use                    $     579.00      8   $   4,632.00
097 - Phillips 1250 Lumens 19W Lightbu   2018-07-01   Extra Supply of Lightbulbs                   Equipment                      $       8.00    120   $     960.00
Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                Page 18 of 33


          TOTAL UNITS:                                                  1212
                                 TOTAL INDIVIDUAL COST: $   31,248.07


                                 TOTAL COST:                                   $   125,580.98
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                          Page 19 of 33

 Debtor         Capital City Public Charter School                                           Case number (If known)
                Name



 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                                        Page 20 of 33

 Debtor          Capital City Public Charter School                                                                  Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $100.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $10,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $2,100.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $125,280.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $137,480.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $137,480.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                          Page 21 of 33

 Fill in this information to identify the case:

 Debtor name          Capital City Public Charter School

 United States Bankruptcy Court for the:            DISTRICT OF NEW HAMPSHIRE

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
        Small Business
 2.1                                                                                                                         $81,000.00              $125,280.00
        Administration                                Describe debtor's property that is subject to a lien
        Creditor's Name                               All pesonal property used in school (see
        2 North St.                                   attached)
        Suite 320
        Birmingham, AL 35203
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.            $81,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                                   Page 22 of 33

 Fill in this information to identify the case:

 Debtor name         Capital City Public Charter School

 United States Bankruptcy Court for the:            DISTRICT OF NEW HAMPSHIRE

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $287.99
           City of Concord Water Division                                       Contingent
           311 North State St.                                                  Unliquidated
           Concord, NH 03301                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $925.00
           Comcast                                                              Contingent
           PO Box 6505                                                          Unliquidated
           Chelmsford, MA 01824                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $747.00
           Concord City Fire Dept.                                              Contingent
           41 Green St.                                                         Unliquidated
           Concord, NH 03301                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,595.00
           David Kreed, CPA                                                     Contingent
           63 North State St.                                                   Unliquidated
           Manchester, NH 03104                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Taxes for 2018 and 2019
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         42521                                            Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                                   Page 23 of 33

 Debtor       Capital City Public Charter School                                                      Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,400.00
          Ducharme Resolutions PLLC                                             Contingent
          20 Market St.                                                         Unliquidated
          Manchester, NH 03101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,400.00
          Durham Resolutions, PLLC                                              Contingent
          20 Market St.                                                         Unliquidated
          Manchester, NH 03101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,805.00
          Eastern Heat Pump Mechanical, LLC                                     Contingent
          724 W. Industrial Pk. Dr.                                             Unliquidated
          Unit 1                                                                Disputed
          Manchester, NH 03109
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $547.08
          Insurance Premium Finance Solutions                                   Contingent
          PO Box 412086                                                         Unliquidated
          Kansas City, MO 64141-2086                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,615.00
          Interenal Revenue Service                                             Contingent
          PO Box 7346                                                           Unliquidated
          Philadelphia, PA 19101                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          Maloney and Kennedy PLLC                                              Contingent
          15 Dartmouth Dr.                                                      Unliquidated
          Suite 203                                                             Disputed
          Auburn, NH 03032
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $84,000.00
          Namdar Realty Group                                                   Contingent
          150 Great Neck Rd.                                                    Unliquidated
          Suite 304                                                             Disputed
          Great Neck, NY 11021
                                                                             Basis for the claim:    Commerical Lease for Premises
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                                   Page 24 of 33

 Debtor       Capital City Public Charter School                                                      Case number (if known)
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $25,993.48
           OneSourceSecurity                                                    Contingent
           674 DW Highway                                                       Unliquidated
           Merrimack, NH 03054                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $7,958.00
           UNITIL FITCHBURG GAS & ELECTRIC                                      Contingent
           285 JOHN FITCH HWY                                                   Unliquidated
           Fitchburg, MA 01420                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                       148,273.55

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          148,273.55




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                 Page 25 of 33

 Fill in this information to identify the case:

 Debtor name         Capital City Public Charter School

 United States Bankruptcy Court for the:            DISTRICT OF NEW HAMPSHIRE

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Commerical Lease for
             lease is for and the nature of               Premises
             the debtor's interest

                  State the term remaining                Month to Month              Namdar Realty Group
                                                                                      150 Great Neck Rd.
             List the contract number of any                                          Suite 304
                   government contract                                                Great Neck, NY 11021


 2.2.        State what the contract or                   Self Storage $160 per
             lease is for and the nature of               month
             the debtor's interest

                  State the term remaining                Undet
                                                                                      Thirty Pines Self Storage
             List the contract number of any                                          205 Fisherville Rd.
                   government contract                                                Concord, NH 03303




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                              Page 26 of 33

 Fill in this information to identify the case:

 Debtor name         Capital City Public Charter School

 United States Bankruptcy Court for the:            DISTRICT OF NEW HAMPSHIRE

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                    Page 27 of 33




 Fill in this information to identify the case:

 Debtor name         Capital City Public Charter School

 United States Bankruptcy Court for the:            DISTRICT OF NEW HAMPSHIRE

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 22, 2021                          X /s/ Stephanie Alicea
                                                                       Signature of individual signing on behalf of debtor

                                                                       Stephanie Alicea
                                                                       Printed name

                                                                       Director
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                 Page 28 of 33
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     District of New Hampshire
 In re       Capital City Public Charter School                                                               Case No.
                                                                                Debtor(s)                     Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     3,500.00
             Prior to the filing of this statement I have received                                        $                     3,500.00
             Balance Due                                                                                  $                         0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 22, 2021                                                            /s/ Peter N. Tamposi
     Date                                                                      Peter N. Tamposi
                                                                               Signature of Attorney
                                                                               The Tamposi Law Group, P.C.
                                                                               159 Main St.
                                                                               Nashua, NH 03060
                                                                               603-204-5513 Fax: 603-204-5515
                                                                               peter@thetamposilawgroup.com
                                                                               Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                                                                                      Page 29 of 33

 Fill in this information to identify the case:

 Debtor name            Capital City Public Charter School

 United States Bankruptcy Court for the:                       DISTRICT OF NEW HAMPSHIRE

 Case number (if known)
                                                                                                                                                                                         Check if this is an
                                                                                                                                                                                         amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                     12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                    $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                       $           137,480.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                      $           137,480.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                    $            81,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                       $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                               +$           148,273.55


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                             $             229,273.55




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                            Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                          Page 30 of 33




                                                               United States Bankruptcy Court
                                                                     District of New Hampshire
 In re      Capital City Public Charter School                                                           Case No.
                                                                                 Debtor(s)               Chapter      7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Capital City Public Charter School in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 March 22, 2021                                                      /s/ Peter N. Tamposi
 Date                                                                Peter N. Tamposi
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Capital City Public Charter School
                                                                     The Tamposi Law Group, P.C.
                                                                     159 Main St.
                                                                     Nashua, NH 03060
                                                                     603-204-5513 Fax:603-204-5515
                                                                     peter@thetamposilawgroup.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
             Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document                                       Page 31 of 33




                                                               United States Bankruptcy Court
                                                                     District of New Hampshire
 In re      Capital City Public Charter School                                                          Case No.
                                                                                Debtor(s)               Chapter    7




                                       VERIFICATION OF CREDITOR MAILING LIST


         The above named debtor hereby certifies under penalty of perjury that the attached master mailing list of creditors, consisting
of 2 pages is complete, correct and consistent with the debtor’s schedules pursuant to LBRs and assumes all responsibility for
errors and omissions.



 Date: March 22, 2021                                                            /s/ Stephanie Alicea
                                                                                 Debtor Signature
                                                                                 Stephanie Alicea
                                                                                 Print Name
                                                                                 Address 270 Loudon Rd.
                                                                                 Concord NH 03301-0000
                                                                                 Tel. No.




LBF 1007-2 (Eff. 11/1/16)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document   Page 32 of 33



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        City of Concord Water Division
                        311 North State St.
                        Concord, NH 03301

                        Comcast
                        PO Box 6505
                        Chelmsford, MA 01824

                        Concord City Fire Dept.
                        41 Green St.
                        Concord, NH 03301

                        David Kreed, CPA
                        63 North State St.
                        Manchester, NH 03104

                        Ducharme Resolutions PLLC
                        20 Market St.
                        Manchester, NH 03101

                        Durham Resolutions, PLLC
                        20 Market St.
                        Manchester, NH 03101

                        Eastern Heat Pump Mechanical, LLC
                        724 W. Industrial Pk. Dr.
                        Unit 1
                        Manchester, NH 03109

                        Insurance Premium Finance Solutions
                        PO Box 412086
                        Kansas City, MO 64141-2086

                        Interenal Revenue Service
                        PO Box 7346
                        Philadelphia, PA 19101

                        Maloney and Kennedy PLLC
                        15 Dartmouth Dr.
                        Suite 203
                        Auburn, NH 03032

                        Namdar Realty Group
                        150 Great Neck Rd.
                        Suite 304
                        Great Neck, NY 11021

                        OneSourceSecurity
                        674 DW Highway
                        Merrimack, NH 03054

                        Small Business Administration
                        2 North St.
                        Suite 320
                        Birmingham, AL 35203
Case: 21-10163-BAH Doc #: 1 Filed: 03/22/21 Desc: Main Document   Page 33 of 33




                    Thirty Pines Self Storage
                    205 Fisherville Rd.
                    Concord, NH 03303

                    UNITIL FITCHBURG GAS & ELECTRIC
                    285 JOHN FITCH HWY
                    Fitchburg, MA 01420
